Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-11-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12 & 14-20 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Hong (US 2018/0199315 A1).

Regarding Claim 1. 
Hong (US 2018/0199315 A1) discloses A method for supporting packet duplication in a communication network comprising one or more radio access network (RAN) nodes {Hong: Fig.1}, the method comprising: 
receiving, by a user equipment (UE) device, a medium access control (MAC) control element (CE) sent by at least one of the one or more RAN nodes {Hong: s230-Fig.2}, the MAC CE comprising a PDCP duplication indicator for a data radio bearer, the PDCP indicator indicating one or more carriers associated with the data radio bearer to be used for PDCP layer packet duplication {Hong: ¶0099 wherein UE receiving from the base station instruction information instructing whether the redundant transmission operation of the configured PDCP entity is activated, e.g., the instruction information may be received via MAC CE}; and 
transmitting duplicate packets to the one or more RAN nodes using the one or more carriers {Hong: ¶0100 wherein In operation S240-Fig.2, when the instruction information instructs the activation, the UE may copy a PDCP protocol data unit (PDU) from the PDCP entity, and the UE may transmit the copied PDCP PDU to different radio link control (RLC) entities, thereby redundantly transmitting the same data to the plurality of base stations}. 

Regarding Claim 2. The method of claim 1 wherein the MAC CE comprises a bitmap, the bitmap comprising a plurality of bits, each of a plurality of bits of the bitmap comprising the PDCP duplication indicator of a plurality of links {Hong: ¶0104, ¶0116 & ¶0138 wherein the instruction information provided through the MAC CE may include bitmap information for instructing an activation/deactivation state for each radio bearer corresponding to each radio bearer identifier}. 

Regarding Claim 3. The method of claim 1 
wherein the MAC CE sent by at least one of the one or more RAN nodes further comprises a higher layer duplication indicator indicative that packet duplication above the PDCP layer is required {Hong: ¶0099 wherein when the instruction information received through the MAC CE instructs the activation of the redundant transmission function, the MAC entity of the UE may transmit the instruction information to the upper layer (i.e. RRC layer) to activate the redundant transmission function}; and 
transmitting higher layer duplicate packets to at least one of the one or more RAN nodes {Hong: ¶0100 wherein In operation S240-Fig.2, when the instruction information instructs the activation, the UE may copy a PDCP protocol data unit (PDU) from the PDCP entity, and the UE may transmit the copied PDCP PDU to different radio link control (RLC) entities, thereby redundantly transmitting the same data to the plurality of base stations}. 

Regarding Claim 4. The method of claim 3 wherein the higher layer duplication indicator comprises a bit field indicating whether the UE device is to perform the higher 

Regarding Claim 6. The method of claim 1, wherein the duplicate packets are data packets or signaling packets {Hong: ¶0025, ¶0101, ¶0113-¶0114}. 

Regarding Claim 7. The method of claim 1, wherein the duplicate packets are transmitted by the UE device using a carrier aggregation (CA) architecture, a dual connectivity (DC) architecture, or a combined CA and DC architecture {Hong: abstract-user equipment configuring dual connectivity for redundantly transmitting data, ¶0096-¶0097 wherein in s210-Fig.2 UE receiving an RRC message including configuration information for configuring redundant transmission in a packet data convergence protocol (PDCP) entity from an base station. The UE may form a dual connection (dual connectivity) with a plurality of base stations}. 

Regarding Claim 8. The method of claim 7, wherein the DC architecture comprises a single connection to a core network; or wherein the DC architecture comprises two separate connections to the core network and different ones of the duplicate packets above the PDCP layer are communicated via different ones of the two separate connections {Hong: ¶0096-¶0097 wherein in s210-Fig.2 UE receiving an RRC message including configuration information for configuring redundant transmission in a packet ¶0102 wherein UE transmits the same data to the base station via a plurality of radio paths}. 

Regarding Claim 9. 
-Claim 9 is rejected with the same reasons as set forth in claim 1.
A user equipment (UE) device in a communication network comprising one or more radio access network (RAN) nodes, the UE device configured to: 
receive a medium access control (MAC) control element (CE) sent by at least one of the one or more RAN nodes, the MAC CE comprising a PDCP duplication indicator for a data radio bearer, the PDCP indicator indicating one or more carriers associated with the data radio bearer to be used for PDCP layer packet duplication; and 
transmit duplicate packets to at least one of the one or more RAN nodes using the one or more carriers. 

Regarding Claim 10. 
-Claim 10 is rejected with the same reasons as set forth in claim 2.
The UE device of claim 9 wherein the MAC CE comprises a bitmap, the bitmap comprising a plurality of bits, each of a plurality of bits of the bitmap comprising the PDCP duplication indicator of a plurality of links. 

Regarding Claim 11. The UE device of claim 9 
-Claim 11 is rejected with the same reasons as set forth in claim 3.

the UE devices is further configured to transmit higher layer duplicate packets to at least one of the one or more RAN nodes. 

Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 4.
The UE device of claim 11 wherein the higher layer duplication indicator comprises a bit field indicating whether the UE device is to perform the higher layer packet duplication. 

Regarding Claim 14. 
-Claim 14 is rejected with the same reasons as set forth in claim 6.
The UE device of claim 9, wherein the duplicate packets are data or signaling packets. 

Regarding Claim 15. 
-Claim 15 is rejected with the same reasons as set forth in claim 7.
The UE device of claim 9, wherein the duplicate packets are transmitted by the UE device using a carrier aggregation (CA) architecture, a dual connectivity (DC) architecture, or a combined CA and DC architecture. 

Regarding Claim 16. The UE device of claim 15, 
-Claim 16 is rejected with the same reasons as set forth in claim 8.

wherein the DC architecture comprises two separate connections to the core network and different ones of the duplicate packets above the PDCP layer are communicated via different ones of the two separate connections. 

Regarding Claim 17. 
-Claim 17 is rejected with the same reasons as set forth in claim 1, see also Hong: ¶0322 wherein the system in Fig.1 being implemented in either “computer-related entity, either hardware, a combination of hardware and software, software, or software in execution”.
A non-transitory computer readable medium storing instructions executable by a user equipment (UE) device in a communication network comprising one or more radio access network (RAN) nodes, the instructions when executed by the UE device causing the UE device to: 
receive a medium access control (MAC) control element (CE) sent by at least one of the one or more RAN nodes, the MAC CE comprising a PDCP duplication indicator for a data radio bearer, the PDCP indicator indicating one or more carriers associated with the data radio bearer to be used for PDCP layer packet duplication; and 
transmit duplicate packets to at least one of the one or more RAN nodes using the one or more carriers. 

Regarding Claim 18. 
-Claim 18 is rejected with the same reasons as set forth in claims 1, 17 & 2.


Regarding Claim 19. 
-Claim 19 is rejected with the same reasons as set forth in claims 1, 17 & 3.
The non-transitory computer readable medium of claim 17 
wherein the MAC CE sent by at least one of the one or more RAN nodes further comprises a higher layer duplication indicator indicative that packet duplication above the PDCP layer is required; and 
the instructions when executed by the UE device further cause the UE device to transmit higher layer duplicate packets to at least one of the one or more RAN nodes. 

Regarding Claim 20. 
-Claim 20 is rejected with the same reasons as set forth in claims 1, 17 & 4.
The non-transitory computer readable medium of claim 19 wherein the higher layer duplication indicator comprises a bit field indicating whether the UE device is to perform the higher layer packet duplication.

Allowable Subject Matter
Claims 5 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5. The prior art fails to teach the method of claim 3, wherein the PDCP duplication indicator and the higher layer duplication indicator are transmitted in a payload of the MAC CE. 

Regarding Claim 13. The prior art fails to teach the UE device of claim 11, wherein the PDCP duplication indicator and the higher layer duplication indicator are transmitted in a payload of the MAC CE. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464